Order entered March 3, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00034-CR
                                      No. 05-15-00035-CR
                                      No. 05-15-00107-CR

                              SUMMER RAE HARRIS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                Trial Court Cause Nos. F14-60100-M, F13-25326-M, F13-25357-M

                                          ORDER
           The Court GRANTS court reporter Belinda Baraka’s March 2, 2015 request for an

extension of time to file the reporter’s record. We ORDER Ms. Baraka to file the complete

reporter’s record, including all exhibits admitted into evidence, within THIRTY DAYS of the

date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                     /s/   ADA BROWN
                                                           JUSTICE